GLD-200                                                         NOT PRECEDENTIAL

                       UNITED STATES COURT OF APPEALS
                            FOR THE THIRD CIRCUIT
                                 ____________

                                       No. 11-1962
                                      ____________

                                    MAXIE SEPANG,

                                                   Petitioner

                                            v.

                 ATTORNEY GENERAL OF THE UNITED STATES
                     __________________________________

                          On a Petition For Review of an Order
                          of the Board of Immigration Appeals
                              (Agency No. A079-708-173)
                          Immigration Judge: Eugene Pugliese
                        __________________________________

                     Submitted on a Motion for Summary Denial
                  Pursuant to Third Circuit LAR 27.4 and I.O.P. 10.6
                                     June 3, 2011
            Before: AMBRO, CHAGARES AND COWEN, Circuit Judges

                               (Opinion filed June 16,2011)
                                     ____________

                                        OPINION
                                      ____________


PER CURIAM

       Petitioner Maxie Sepang, a citizen of Indonesia, entered the United States on a

non-immigrant visa in 1994, and stayed longer than permitted. Removal proceedings

were initiated and Sepang applied for withholding of removal and for protection under

the Convention Against Torture. At his merits hearing in March, 2004, Sepang, who is a

Christian, testified that the Indonesian government cannot or will not protect Christians
from violent Muslims. The Immigration Judge determined that Sepang failed to establish

that it was more likely than not that he would either be tortured or have his life or

freedom threatened in Indonesia on account of his Christian religion. In a decision dated

August 22, 2005, the Board of Immigration Appeals affirmed.

       In October, 2005, Sepang, through counsel, filed a motion to reopen, arguing,

among other things, that conditions in largely Muslim Indonesia had worsened for

Christians. The Board construed the motion as one for reconsideration and denied it as

time-barred. In December, 2005, Sepang filed a second motion and he submitted

additional evidence regarding changed country conditions in Indonesia. The Board

construed this motion as one to reopen, and concluded that the evidence was insufficient

to warrant reopening.

       In August, 2006, Sepang filed a third motion to reopen, this time pro se. He

argued that he was a member of an organization that had submitted special legislation to

Congress that, if passed, would grant him and others like him lawful residency in the

United States. The Board denied the motion as time- and number-barred.

       In January, 2009, Sepang filed his fourth motion to reopen, this time seeking

equitable tolling of the filing restrictions because of ineffective assistance of counsel.

Sepang asserted that the attorney who represented him during his initial appearance

before the IJ and the Board, and during his first two motions to reopen, (1) had not

diligently pursued an asylum claim; and (2) had failed to present sufficient evidence of

worsened country conditions. On March 10, 2009, the Board denied the fourth motion as

time- and number-barred, determining that equitable tolling was not warranted because

Sepang had not complied with the procedural requirements of Matter of Lozada, 19 I. &

                                              2
N. Dec. 637 (BIA 1988). The Board further found that conditions in Indonesia had not

worsened to the extent that would warrant reopening Sepang‟s case.

       Sepang petitioned for review of the Board‟s March 10, 2009 decision, and we

denied that petition in Sepang v. Att‟y Gen. of U.S., 377 Fed. Appx. 271 (3d Cir. 2010),

concluding that the Board did not abuse its discretion in denying the fourth motion to

reopen. We noted that an allegation of ineffective assistance of counsel can serve as a

basis for equitable tolling, but the Board requires the alien to comply with the procedural

requirements of Lozada, a requirement that we held to be reasonable in Lu v. Ashcroft,

259 F.3d 127, 129 (3d Cir.2001). Sepang did not comply with any of the Lozada

procedural requirements. Sepang, 377 Fed. Appx. at 273. Because equitable tolling was

unwarranted, Sepang had to base his motion to reopen on 8 C.F.R. § 1003.2(c)(3)(ii) (90

day time limit for filing motion to reopen does not apply if alien seeks reopening “based

on changed circumstances arising in the country of nationality ... if such evidence is

material and was not available and could not have been discovered or presented at the

previous hearing”). Sepang‟s evidence -- the State Department International Freedom

Reports for 2004 and 2007 -- was inadequate to show that the treatment of Christians by

Muslims in Indonesia had worsened since Sepang‟s merits hearing in 2004. Sepang, 377

Fed. Appx. at 273.

       At issue now, on July 9, 2010, Sepang, through his California attorney, filed a

motion for reconsideration of the Board‟s original August 22, 2005 decision, A.R. 7,

arguing that his case should be reopened because he is a member of a disfavored (in

Indonesia) group of Christians. In support, Sepang relied on two recent Ninth Circuit

Court of Appeals‟ decisions, Wakkary v. Holder, 558 F.3d 1049, 1065 (9th Cir. 2009),

                                             3
which applied the Ninth Circuit‟s disfavored group analysis to applications for

withholding of removal, and Tampubolon v. Holder, 610 F.3d 1056 (9th Cir. 2010),

which held that Christians, whether of Chinese descent or not, are a disfavored group.

Sepang argued that the more widespread the threat to a disfavored group, the less

individualized the threat of persecution has to be, see Sael v. Ashcroft, 386 F.3d 922,

925-27 (9th Cir. 2004). The government opposed Sepang‟s motion for reconsideration.

       In a decision dated March 15, 2011, the Board denied Sepang‟s latest motion. The

Board held that the motion for reconsideration was untimely, and alternatively the Board

held that Ninth Circuit precedent was not binding in the Third Circuit, and that we – the

Third Circuit Court of Appeals -- had previously rejected a “disfavored group” theory

that would alter the burden of proof for Indonesian Christians of Chinese descent. The

Board also concluded that Sepang had not otherwise demonstrated any factual or legal

errors in its prior decision to warrant reconsideration.

       Sepang has timely petitioned for review. We have jurisdiction under 8 U.S.C. §

1252(a)(1), (b)(1). The government has filed a motion for summary denial.

       We will summarily deny the petition for review because no substantial question is

presented by it, Third Circuit LAR 27.4 and I.O.P. 10.6. We review the Board‟s denial of

a motion for reconsideration for an abuse of discretion. Immigration & Naturalization

Serv. v. Doherty, 502 U.S. 314, 323 (1992). Under this deferential standard of review,

we will not disturb the Board‟s decision unless it is arbitrary, irrational, or contrary to the

law. See Guo v. Ashcroft, 386 F.3d 556, 562 (3d Cir. 2004). “A motion to reconsider

shall state the reasons for the motion by specifying the errors of fact or law in the prior

Board decision and shall be supported by pertinent authority.” 8 C.F.R. § 1003.2(b)(1).

                                               4
It “contests the correctness of the original decision based on the previous factual

record….” See In re: O-S-G-, 24 I. & N. Dec. 56 (BIA 2006). In addition, a motion to

reconsider “must be filed with the Board within 30 days after the mailing of the Board

decision.” See id. at 1003.2(b)(2).

       The Board properly held that Sepang‟s motion for reconsideration was untimely,

because it was not filed within 30 days of the Board‟s August 22, 2005 decision, see id.

The Board thus did not abuse its discretion in denying the motion. The Board also

properly held that Sepang did not demonstrate any factual or legal errors in its prior

decision to warrant reconsideration, see 8 C.F.R. § 1003.2(b)(1). Specifically, we rejected

use of a “disfavored group” theory applying to Chinese Christians in Indonesia in Lie v.

Ashcroft, 396 F.3d 530 (3d Cir. 2005), stating that, with respect to Sael, we “disagree

with the Ninth Circuit‟s use of a lower standard for individualized fear absent a „pattern

or practice‟ of persecution,” id. at 538 n.4. In Wong v. Att‟y Gen. of U.S., 539 F.3d 225,

235 (3d Cir. 2008), we held that the record did not compel the conclusion that there was a

pattern or practice of persecution of ethnic Chinese Christians in Indonesia.

       The Ninth Circuit has since extended Sael to applications for withholding of

removal in Wakkary, 558 F.3d at 1065, and it held in Tampubolon, 610 F.3d at 1060-62,

that Christians who are not of Chinese descent also are a disfavored group in Indonesia.

Although Wakkary and Tampubolon arguably extend and build upon Sael, our previous

rejection of the concept of a “disfavored group” of Chinese Christians in Indonesia and a

corresponding lower standard for individualized fear absent a pattern or practice of

persecution, is broad enough to encompass these recent decisions. With respect to

Tampubolon‟s holding, we note that both Lie, 396 F.3d at 537, and Wong, 539 F.3d at

                                             5
233, addressed inter-religious violence as well as harassment of the Chinese minority. In

addition, as the Ninth Circuit itself pointed out in Wakkary, 558 F.3d at 1065, if an

alien‟s membership in a disfavored group is relevant to the objective reasonableness of

his fear in the asylum context, there is no reason in logic why that membership should not

similarly be relevant in the withholding context. The Board thus did not abuse its

discretion in declining, in view of controlling precedent in this circuit, to consider

Wakkary and Tampubolon.

       For the foregoing reasons, we will summarily deny the petition for review.




                                              6